         Case 6:20-cr-00336-MC         Document 22       Filed 08/13/20    Page 1 of 2




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                     EUGENE DIVISION


UNITED STATES OF AMERICA                            6:20-CR-336-MC

               v.                                   INFORMATION

JOSEPH ALONZO LUGO,                                 18 U.S.C. § 2250(a)

               Defendant.


                     THE UNITED STATES ATTORNEY CHARGES:

                                          COUNT 1
                             Failure to Register as a Sex Offender
                                     (18 U.S.C. § 2250(a))

       On or before November 5, 2019, in the District of Oregon and elsewhere, defendant

JOSEPH ALONZO LUGO, a person who is required to register under the Sex Offender

Registration and Notification Act as a sex offender by reason of a conviction under Washington

law, to wit: a Washington state conviction in Case Number 17-1-02239-0, for the crime of Child

Molestation in the Second Degree, did knowingly fail to register and update a registration as

required by the Sex Offender Registration and Notification Act;

       In violation of Title 18, United States Code, Section 2250(a).

\\\

\\\
Information                                                                                 Page 1
                                                                                    Revised April 2018
       Case 6:20-cr-00336-MC   Document 22   Filed 08/13/20   Page 2 of 2




      Dated: August 13, 2020

                                        Respectfully submitted,

                                        BILLY J. WILLIAMS
                                        United States Attorney


                                        /s/ William M. McLaren
                                        WILLIAM M. McLaren
                                        Assistant United States Attorney




Information                                                                 Page 2
